Order filed April 17, 2012.




                                            In The

                       Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-12-00359-CV
                                      ____________

                   IN RE HEB GROCERY COMPANY, LP, Relator



                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   165th District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2011-40738



                                         ORDER

       On April 16, 2012, relator, HEB Grocery Company, filed a petition for writ of
mandamus. See Tex. Gov’t Code Ann. § 22.221. Relator asks this court to order The
Honorable Josefina M. Rendon, Judge of the 165th District Court, Harris County, Texas, to
set aside her order dated April 4, 2012, entered in trial court cause number 2011-40738,
styled Rebecca Lara v. HEB Grocery Company, LP, d/b/a Houston 42-Gulfgate HEB.
Relator claims the order is void, the trial court abused its discretion in ordering discovery.

       It appears from the facts stated in the petition that relator’s request for relief requires
further consideration and that relator will be prejudiced unless immediate temporary relief
is granted. See Tex. R. App. p. 52.8(b), 52.10.
       We therefore ORDER that the April 4, 2012, order of the court below be stayed with
respect to those portions that require relator to produce discovery in trial court cause
number 2011-40738, styled Rebecca Lara v. HEB Grocery Company, LP, d/b/a Houston
42-Gulfgate HEB. Such order is stayed until final decision by this court of relator’s
petition for writ of mandamus, or until further orders of this court.

       A response to the petition for writ of mandamus is requested and due within 14
days of the date of this order.



                                           PER CURIAM




                                              2